DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Claims 1-2, 5-6, 9-10 and 12-13 are amended.
Claims 5 and 12 are objected.
This office action is in response of the Applicant’s arguments and remarks filed 02/14/2022.
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that does not disclose the feature of the distance selected to allow communication of an electrical signal between the first well and the second well through the electrically conductive formation layer based on a resistivity of the electrically conductive formation layer and a leakage current at a depth of the electrically conductive formation layer. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Sequera in view of Wu clearly teaches the same concept as presented by the Applicant in his claims. Wu discloses the concept of selecting distance and direction based on a collection of measurements that are associated with the conduction formations specifically the defined slope rate herein as the current leak as in figure 5B and the resistivity of the conductive formation as in figure 7:716, wherein the bottom-hole assembly further includes a ranging tool 124 to receive signals from current injected by a power supply 148 into nearby conductors such as pipes, casing strings, and conductive formations and to collect measurements of the resulting field to determine distance and direction (par[0030]). Using measurements of these signals, in combination with the tool orientation measurements, the driller can, for example, steer the drill bit 114 along a desired path in the drilling well 126 relative to the existing well (e.g., target well) 128 in formation F using any one of various suitable directional drilling systems, including steering vanes, a “bent sub”, and a rotary steerable system (par[0030]). Wu discloses (fig 10:1008 and 1018, par[0041], [0042]: The measured responses may be optionally used to determine formation resistivity in operation 1008. distance from the drilling well to the target wells is calculated in operation 1018 by using the decoupled responses of azimuthal signal amplitudes caused by the casings of the target wells (e.g., A.sub.C1 with respect to target well number 1)) (fig 10:1008 and 1018, par[0041], [0042]. Further, Wu discloses The graph 510 of FIG. 5B shows electrical current slopes (i.e., electrical current leakage rates) corresponding to the electrical current distribution shown in the graph 500 for different formation resistivities (par[0042]). The operating frequency of the electrical current is 5 Hz, the target well length is 1800 meters, and the casing conductivity is 10.sup.6 S (par[0044]). Wu discloses the method for determining the formation resistivity based directly on the slope of the electrical current herein leaking current flowing along the casing pipe of the target well is only applicable when the electrical current signal is far away from the end of the target well. In one or more embodiments, formation resistivity can be calculated based on an electrical current magnitude as a function of the measured depth defined by equation (9a) (par[0046]). Figure 7 is a flow chart 700 of a method for decoupling formation resistivity properties using ranging measurements and a defined slope of an electrical current flowing along a conductive material (e.g., casing pipe) of a target well, according to certain illustrative embodiments of the present disclosure, wherein at 710, equation (10a) may be used to directly estimate formation resistivity based on the measured leakage rate of the electrical current flowing along the target well (determined from the amplitudes of the electrical current for the at least two depths of the target well). Alternatively, at 710, equation (10b) may be used to directly estimate formation resistivity based on the frequency slope of the electrical current flowing along the target well (determined from the amplitudes of the electrical current for the at least two operating frequencies); and At 716, the modeling responses of the defined slope obtained at 714 may be compared with the measurement is calculations (e.g., the measured slope) obtained at 712 to estimate resistivity of a formation surrounding the target well (fig 7:716, par[0049]).
Therefore, Examiner maintains his rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 1, 2, 4, 5A-5B, 5C, 12 and 16 fail to have proper labels for all the rectangular and circular boxes such as 102, 104, 106, 110, 108, 122, 126, 120, 108a, 108b, 402, 404, 104b, 104a and 104 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 7-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sequera et al. (US2017/0229893A1) hereafter Sequera hereafter Wu et al. (US2017/0254193A1) hereafter Wu.
Regarding claim 1, Sequera discloses a method of drilling a wellbore system, comprising:
determining an electrically conductive formation layer from a plurality of formation layers (fig 5:110,112,114; par[0036]: Resistivity of each formation 110,112,114 is shown in the form of electrical resistances 122, 124 and 126. Each formation can be considered to effectively represent an electrical resistance defined by its resistivity, which can be obtained via well logging methods well known in the art) having a first well extending therethrough (fig 5:90, par[0035]: An example is shown in FIG. 5, which shows a first borehole 90 that includes a conductive casing 92 and/or a conductive component such as a borehole string 94 connected to surface equipment 96 that may include a communication device 98), the first well having a first work string therein (fig 5:92, par[0035]: FIG. 5, which shows a first borehole 90 technically equivalent to the first well that includes a conductive casing 92 technically equivalent to the work string and/or a conductive component such as a borehole string 94 connected to surface equipment 96 that may include a communication device 98), the first work string including a device (fig 4:64, par[0031]: The electrical circuit is used to communicate with downhole components such one or more devices 64 (e.g., inflow valves, injection devices, packers and/or sensors) along the length of the horizontal section of the borehole 16. Fig 5:98, par[0035]: FIG. 5, which shows a first borehole 90 that includes a conductive casing 92 and/or a conductive component such as a borehole string 94 connected to surface equipment 96 that may include a communication device 98);
placing a second well at a distance from the first well (fig 5:100, par0035]: A second borehole 100 includes a conductive casing 102 and/or a conductive component such as a borehole string 104 connected to surface equipment 106 that may include a communication device 108.);
disposing a second work string in the second well (fig 4:44, par[0033]; and fig 5:102, par[0035]: A second borehole 100 includes a conductive casing 102 and/or a conductive component such as a borehole string 104 connected to surface equipment 106 that may include a communication device 108); and
communicating the electrical signal from the second work string to the first work string through the electrically conductive formation layer to operate the device (par[0031], [0037], [0038]: a voltage difference may be established between the subject borehole and the communication borehole(s) (e.g., the borehole 16 and the boreholes 40 and/or 50) to effectively create an electrical circuit including the electrically conductive casing or other conductive components of subject and communication boreholes, and the formation between the boreholes. If an electrical current source (i.e. voltage differential) is applied, a current flow 120 is induced through all available flow paths between the boreholes 90 and 100, i.e. through the electrical resistances 122, 124 and 126.  The distribution of the current is a function of the resistivity in each formation).
	Sequera does not explicitly disclose the method wherein the distance selected to allow communication of an electrical signal between the first well and the second well through the electrically conductive formation layer based on a resistivity of the electrically conductive formation layer and a leakage current at a depth of the electrically conductive formation layer.
	Wu discloses the method wherein the distance selected to allow communication of an electrical signal between the first well and the second well through the electrically conductive formation layer based on a resistivity of the electrically conductive formation layer (fig 10:1008 and 1018, par[0041], [0042]: The measured responses may be optionally used to determine formation resistivity in operation 1008. distance from the drilling well to the target wells is calculated in operation 1018 by using the decoupled responses of azimuthal signal amplitudes caused by the casings of the target wells (e.g., A.sub.C1 with respect to target well number 1)) and a leakage current at a depth of the electrically conductive formation layer (fig 5B, par[0042], par[0030]: The bottom-hole assembly further includes a ranging tool 124 to receive signals from current injected by a power supply 148 into nearby conductors such as pipes, casing strings, and conductive formations and to collect measurements of the resulting field to determine distance and direction. fig 7:712; par[0048], [0049]).
One of ordinary skill in the art would be aware of both the Sequera and the Wu references since both pertain to the field of downhole multi-well systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of drilling a wellbore system of Sequera to implement the resistivity feature as disclosed by Wu to gain the functionality of providing a ranging techniques to determine distance and direction between nearby 
conductors among multiple wells based on a resistivity of the electrically conductive formation layer.

Regarding claim 2, Sequera in view of Wu discloses the method of claim 1, further comprising forming an electrical circuit between the first work string and the second work string via the conductive formation layer (Sequera par[0031], [0037], [0038]: a voltage difference may be established between the subject borehole and the communication borehole(s) (e.g., the borehole 16 and the boreholes 40 and/or 50) to effectively create an electrical circuit including the electrically conductive casing or other conductive components of subject and communication boreholes, and the formation between the boreholes. If an electrical current source (i.e. voltage differential) is applied, a current flow 120 is induced through all available flow paths between the boreholes 90 and 100, i.e. through the electrical resistances 122, 124 and 126.  The distribution of the current is a function of the resistivity in each formation) and an electrical connection between the first work string and the second work string at a surface location (Sequera fig 4:68, par[0032]: The layout of figures 4 and 5 are technically equivalent with minor differences. The surface equipment and conductive components of the boreholes are interconnected via electrical wires 66, 68 and 70 to close the electrical circuit. Power sources 72, 74 and 76 are placed to induce electrical currents through the borehole 16 and the borehole 50 and/or 40).

Regarding claim 3, Sequera in view of Wu discloses the method of claim 1, further comprising supplying a reverse electrical signal from the first work string to the second work string (Sequera fig 4&5, par[0032], [0037]: The current flow 120 is bi-directional between the boreholes 90 and 100. If an electrical current source (i.e. voltage differential) is applied, a current flow 120 is induced through all available flow paths between the boreholes 90 and 100, i.e. through the electrical resistances 122, 124 and 126. ).

Regarding claim 4, Sequera in view of Wu discloses the method of claim 1, wherein the first well includes a horizontal segment at a horizontal segment depth (Sequera fig 4, par[0031]: The electrical circuit is used to communicate with downhole components such one or more devices 64 (e.g., inflow valves, injection devices, packers and/or sensors) along the length of the horizontal section of the borehole 16.), and the first work string extends in the first well to a depth equal to or greater than the horizontal segment depth (Sequera fig 4, par[0031], [0039]: The electrical circuit is used to communicate with downhole components such one or more devices 64 (e.g., inflow valves, injection devices, packers and/or sensors) as current flow is proportional to the area through which current is flowing, the boreholes may be positioned so that horizontal or deviated sections of the boreholes overlap in order to increase current-flow area through the formation and the metal strings).

Regarding claim 7, Sequera in view of Wu discloses the method of claim 1, wherein the device is one of a trigger sleeve, a frac sleeve and a liner hanger (Sequera fig 4:64, par[0017], [0031]: The string 14 includes a stimulation assembly 18 that includes one or more tools or components to facilitate stimulation of the formation 12. For example, the string 14 includes a fracturing assembly 20, such as a fracture or "frac" sleeve device. The devices 64 could include sensors (e.g., for monitoring pressure, temperature, flow rate, water and/or oil composition, dielectric or resistance properties of borehole fluids, etc.), chokes, valves, sleeves, inflow control devices, packers, etc., or a combination including any of the above).

Regarding claim 8, Sequera in view of Wu discloses the method of claim 1, wherein the electrical signal is at least one of an electrical current and a coded electrical signal (Sequera par[0037]: If an electrical current source (i.e. voltage differential) is applied, a current flow 120 is induced through all available flow paths between the boreholes 90 and 100, i.e. through the electrical resistances 122, 124 and 126. The distribution of the current is a function of the resistivity in each formation).

Regarding claim 9, Sequera discloses a wellbore system, comprising:
a first well (fig 5:90, par[0035]: An example is shown in FIG. 5, which shows a first borehole 90 that includes a conductive casing 92 and/or a conductive component such as a borehole string 94 connected to surface equipment 96 that may include a communication device 98) extending through a plurality of formations (fig 5:110,112,114; par[0036]: Resistivity of each formation 110,112,114 is shown in the form of electrical resistances 122, 124 and 126. Each formation can be considered to effectively represent an electrical resistance defined by its resistivity, which can be obtained via well logging methods well known in the art), the first well having a first work string disposed therein (fig 5:92, par[0035]: FIG. 5, which shows a first borehole 90 technically equivalent to the first well that includes a conductive casing 92 technically equivalent to the work string and/or a conductive component such as a borehole string 94 connected to surface equipment 96 that may include a communication device 98), the plurality of formations including a conductive formation layer (par[0036]: Resistivity of each formation 110,112,114 is shown in the form of electrical resistances 122, 124 and 126. Each formation can be considered to effectively represent an electrical resistance defined by its resistivity, which can be obtained via well logging methods well known in the art);
a second well extending through the electrically conductive formation layer (fig 4:44, par[0033] and fig 5:100; and fig 5:100 and 102, par[0035]: A second borehole 100 includes a conductive casing 102 and/or a conductive component such as a borehole string 104 connected to surface equipment 106 that may include a communication device 108), the second well having a second work string disposed therein (fig 4:44, par[0033] and fig 5:100; and fig 5:100 and 102, par[0035]: A second borehole 100 includes a conductive casing 102 and/or a conductive component such as a borehole string 104 connected to surface equipment 106 that may include a communication device 108), the second well located at a distance from the first well (fig 5:90&100, par[0037]: I = V * A .rho.  * L, where I is the current flowing through the formation, V is the voltage difference applied across the boreholes 90 and 100, A is the cross sectional area through which current is flowing, .rho.  is the resistivity of the formation and L is the distance between vertical sections of the boreholes 90 and 100);
a downhole device on the first work string operable using the current conducted from the second well to the first well (fig 4:64, par[0031]: FIG. 4, a voltage difference may be established between the subject borehole and the communication borehole(s) (e.g., the borehole 16 and the boreholes 40 and/or 50) to effectively create an electrical circuit including the electrically conductive casing or other conductive components of subject and communication boreholes, and the formation between the boreholes. The electrical circuit is used to communicate with downhole components such one or more devices 64 (e.g., inflow valves, injection devices, packers and/or sensors) along the length of the horizontal section of the borehole 16.); and
an electrical signal generator for injecting the current into the second work string (fig 4:72/74, par[0032]: Power sources 72, 74 and 76 are placed to induce electrical currents through the borehole 16 and the borehole 50 and/or 40.  The power sources may be incorporated or connected to corresponding processing and/or control units), wherein the electrical signal passes from the second work string to the first work string via the electrically conductive formation layer to operate the device (par[0031], [0037], [0038]: a voltage difference may be established between the subject borehole and the communication borehole(s) (e.g., the borehole 16 and the boreholes 40 and/or 50) to effectively create an electrical circuit including the electrically conductive casing or other conductive components of subject and communication boreholes, and the formation between the boreholes. If an electrical current source (i.e. voltage differential) is applied, a current flow 120 is induced through all available flow paths between the boreholes 90 and 100, i.e. through the electrical resistances 122, 124 and 126.  The distribution of the current is a function of the resistivity in each formation).
Sequera does not explicitly disclose the wellbore system wherein the distance selected to allow communication of an electrical signal between the first well and the second well through the electrically conductive formation layer based on a resistivity of the electrically conductive formation layer and a leakage current at a depth of the electrically conductive formation layer.
	Wu discloses the wellbore system wherein the distance selected to allow communication of an electrical signal between the first well and the second well through the electrically conductive formation layer based on a resistivity of the electrically conductive formation layer (fig 10:1008 and 1018, par[0041], [0042]: The measured responses may be optionally used to determine formation resistivity in operation 1008. distance from the drilling well to the target wells is calculated in operation 1018 by using the decoupled responses of azimuthal signal amplitudes caused by the casings of the target wells (e.g., A.sub.C1 with respect to target well number 1)) and a leakage current at a depth of the electrically conductive formation layer (fig 5B, par[0042], par[0030]: The bottom-hole assembly further includes a ranging tool 124 to receive signals from current injected by a power supply 148 into nearby conductors such as pipes, casing strings, and conductive formations and to collect measurements of the resulting field to determine distance and direction. fig 7:712; par[0048], [0049]).
One of ordinary skill in the art would be aware of both the Sequera and the Wu references since both pertain to the field of downhole multi-well systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of drilling a wellbore system of Sequera to implement the resistivity feature as disclosed by Wu to gain the functionality of providing a ranging techniques to determine distance and direction between nearby 
conductors among multiple wells based on a resistivity of the electrically conductive formation layer.

Regarding claim 10, Sequera in view of Wu discloses the wellbore system of claim 9, further comprising a conductive element between the first work string and the second work string  (Sequera par[0031], [0037], [0038]: a voltage difference may be established between the subject borehole and the communication borehole(s) (e.g., the borehole 16 and the boreholes 40 and/or 50) to effectively create an electrical circuit including the electrically conductive casing or other conductive components of subject and communication boreholes, and the formation between the boreholes. If an electrical current source (i.e. voltage differential) is applied, a current flow 120 is induced through all available flow paths between the boreholes 90 and 100, i.e. through the electrical resistances 122, 124 and 126.  The distribution of the current is a function of the resistivity in each formation ) at a surface location to form an electrical circuit including the first work string, the second work string and the electrically conductive formation layer (Sequera fig 4:68, par[0032]: The layout of figures 4 and 5 are technically equivalent with minor differences. The surface equipment and conductive components of the boreholes are interconnected via electrical wires 66, 68 and 70 to close the electrical circuit. Power sources 72, 74 and 76 are placed to induce electrical currents through the borehole 16 and the borehole 50 and/or 40).

Regarding claim 11, Sequera in view of Wu discloses the wellbore system of claim 10, wherein the second well includes a horizontal segment at a horizontal segment depth (Sequera fig 5:100, par[0039]: In one embodiment, as current flow is proportional to the area through which current is flowing, the boreholes may be positioned so that horizontal or deviated sections of the boreholes overlap in order to increase current-flow area through the formation and the metal strings.  It is understood that overlapping means that all or partial sections of the horizontal sections of the offset and subject boreholes are at least substantially parallel to each other, or at least as parallel as is feasible due to the nature of the formation), and the first work string extends in the first well to a depth equal to or greater than the horizontal segment depth (Sequera fig 4, par[0031], [0039]: The electrical circuit is used to communicate with downhole components such one or more devices 64 (e.g., inflow valves, injection devices, packers and/or sensors) as current flow is proportional to the area through which current is flowing, the boreholes may be positioned so that horizontal or deviated sections of the boreholes overlap in order to increase current-flow area through the formation and the metal strings).

Regarding claim 15, Sequera in view of Wu discloses the wellbore system of claim 9, wherein the device is one of a trigger sleeve, a frac sleeve and a liner hanger (Sequera fig 4:64, par[0017], [0031]: The string 14 includes a stimulation assembly 18 that includes one or more tools or components to facilitate stimulation of the formation 12. For example, the string 14 includes a fracturing assembly 20, such as a fracture or "frac" sleeve device. The devices 64 could include sensors (e.g., for monitoring pressure, temperature, flow rate, water and/or oil composition, dielectric or resistance properties of borehole fluids, etc.), chokes, valves, sleeves, inflow control devices, packers, etc., or a combination including any of the above).

Regarding claim 16, Sequera in view of Wu discloses the wellbore system of claim 9, wherein the electrical signal is at least one of an electrical current and a coded electrical signal (Sequera par[0037]: If an electrical current source (i.e. voltage differential) is applied, a current flow 120 is induced through all available flow paths between the boreholes 90 and 100, i.e. through the electrical resistances 122, 124 and 126. The distribution of the current is a function of the resistivity in each formation).

2.	Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sequera in view of Wu, and further in view of Wu et al. (US2016/0258275A1) hereafter Wu 275’.
Regarding claim 6, Sequera in view of Wu discloses the method further comprising selecting the distance between the first well and the second well based on the resistivity of the electrically conductive formation layer (fig 10:1008 and 1018, par[0041], [0042]: The measured responses may be optionally used to determine formation resistivity in operation 1008. distance from the drilling well to the target wells is calculated in operation 1018 by using the decoupled responses of azimuthal signal amplitudes caused by the casings of the target wells (e.g., A.sub.C1 with respect to target well number 1)), a signal threshold of the device (Wu fig 10:1010, par[0024], [0026], [0042]: The transmitters transmit electromagnetic signals into formation that induce a current in an adjacent, target well (with casing), such that a tilted receiver in the logging tool is able to determine a relative direction and distance to the target well based on received azimuthal measurements.  That is, the induced current in the target well generates an electromagnetic field that is received by the tilted receiver in the logging tool).
Sequera in view of Wu does not disclose the method further comprising selecting the distance between the first well and the second well based on a strength of the signal at a surface location.
Wu 275’ discloses the method further comprising selecting the distance between the first well and the second well based on a strength of the signal at a surface location (par[0055], [0059]: The system may further comprise a range determination module to receive electromagnetic field strength measurements associated with the ranging signals, and to determine an approximate range between the first well and the second well. A processor (e.g., computer 140) communicatively coupled to the set of sensors to receive electromagnetic signal strength signals from the sensors, and to a memory (e.g., medium 142), the memory having a set of instructions which, when executed by the processor, cause the processor to implement any of the methods described herein).
One of ordinary skill in the art would be aware of the Sequera, Wu and Wu 275’references since all pertain to the field of downhole multi-well systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of drilling a wellbore system of Sequera to implement the strength signal feature as disclosed by Wu 275’ to gain the functionality of providing the maximum detection ranges for existing ranging systems by improving down-hole current strength and enhancing the signal/noise ratio, for improved accuracy with respect to ranging measurement technology.

Regarding claim 13, Sequera in view of Wu discloses the wellbore system wherein the distance between the first well and the second well is selected based on the resistivity of the conductive formation layer (fig 10:1008 and 1018, par[0041], [0042]: The measured responses may be optionally used to determine formation resistivity in operation 1008. distance from the drilling well to the target wells is calculated in operation 1018 by using the decoupled responses of azimuthal signal amplitudes caused by the casings of the target wells (e.g., A.sub.C1 with respect to target well number 1)), a signal threshold of the device (Wu fig 10:1010, par[0024], [0026], [0042]: The transmitters transmit electromagnetic signals into formation that induce a current in an adjacent, target well (with casing), such that a tilted receiver in the logging tool is able to determine a relative direction and distance to the target well based on received azimuthal measurements.  That is, the induced current in the target well generates an electromagnetic field that is received by the tilted receiver in the logging tool) and a strength of the signal generator at a surface location.
Sequera in view of Wu does not disclose the wellbore system wherein the distance between the first well and the second well is selected based on a strength of the signal at a surface location.
Wu 275’ discloses the wellbore system wherein the distance between the first well and the second well is selected based on (par[0055], [0059]: The system may further comprise a range determination module to receive electromagnetic field strength measurements associated with the ranging signals, and to determine an approximate range between the first well and the second well. A processor (e.g., computer 140) communicatively coupled to the set of sensors to receive electromagnetic signal strength signals from the sensors, and to a memory (e.g., medium 142), the memory having a set of instructions which, when executed by the processor, cause the processor to implement any of the methods described herein).
One of ordinary skill in the art would be aware of the Sequera, Wu and Wu 275’references since all pertain to the field of downhole multi-well systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of drilling a wellbore system of Sequera to implement the strength signal feature as disclosed by Wu 275’ to gain the functionality of providing the maximum detection ranges for existing ranging systems by improving down-hole current strength and enhancing the signal/noise ratio, for improved accuracy with respect to ranging measurement technology.

3.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sequera in view of Wu, and further in view of Zhang et al. (US2014/0239957A1) hereafter Zhang.
Regarding claim 14, Sequera in view of Wu does not explicitly disclose the wellbore system wherein the first well and second well are uncased wells.
Zhang discloses the wellbore system wherein the first well and second well are uncased wells (fig 6:40, 50; par[0047]: The transmitter 60 is located in one wellbore 40 that is either cased or uncased, and the receiver devices 72 are located in a second uncased wellbore 50 200 meters away from the transmitter).
One of ordinary skill in the art would be aware of the Sequera, Wu and Zhang references since all pertain to the field of downhole multi-well systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wellbore system of Sequera to implement the strength signal feature as disclosed by Zhang to gain the functionality of providing deep-reading electromagnetic field surveys of uncased well areas typically involve large scale measurements from the surface, from surface-to-borehole, and/or between uncased boreholes, and determine the electrical resistivity of geologic formations surrounding and between uncased boreholes.

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application: 16807820
 U.S. Patent: Co-1
1.  A method of drilling a wellbore system, comprising: determining a conductive formation layer from a plurality of formation layers having a first well extending therethrough, the first well having a first work string therein, the first work string including a device;  placing a second well at a distance from the first well, the distance selected to allow communication of an 
electrical signal between the first well and the second well through the conductive formation layer based on a resistivity of the electrically 
conductive formation layer;  disposing a second work string in the second well;  
and communicating the electrical signal from the second work string to the 
first work string through the electrically conductive formation layer to 
operate the device.
11.  A method of communicating with a downhole component, comprising: electrically connecting a power source to a downhole component disposed in a first borehole in an earth formation, the first borehole including a first electrically conductive component;  disposing a second electrically conductive 
component in a second borehole so that a portion of the second conductive component is within a selected distance from the first electrically conductive component, and electrically connecting the power source to the second electrically conductive component;  inducing a voltage difference between the 
first electrically conductive component and the second electrically conductive component, the voltage difference causing electrical signals to propagate along an electric circuit that includes the first electrically conductive component, 
the second electrically conductive component and a region of an earth formation 
between the first borehole and the second borehole;  and controlling the power 
source and the voltage difference to transmit an electrical signal comprising at least one of data and instructions between the downhole component and a communication device via the electric circuit.
16.  The method of claim 11, wherein the selected distance is based on a resistivity of the formation.
2.  The method of claim 1, further comprising forming an electrical circuit between the first work string and the second work string via the conductive formation layer and an electrical connection between the first work string and 
the second work string at a surface location.
11.  A method of communicating with a downhole component, comprising: electrically connecting a power source to a downhole component disposed in a first borehole in an earth formation, the first borehole including a first electrically conductive component;  disposing a second electrically conductive 
component in a second borehole so that a portion of the second conductive component is within a selected distance from the first electrically conductive component, and electrically connecting the power source to the second electrically conductive component;  inducing a voltage difference between the 
first electrically conductive component and the second electrically conductive component, the voltage difference causing electrical signals to propagate along an electric circuit that includes the first electrically conductive component, 
the second electrically conductive component and a region of an earth formation 
between the first borehole and the second borehole;  and controlling the power 
source and the voltage difference to transmit an electrical signal comprising at least one of data and instructions between the downhole component and a communication device via the electric circuit.

8.  The method of claim 1, wherein the electrical signal is at least one of an electrical current and a coded electrical signal.
13.  The method of claim 11, wherein further comprising at least one of: modulating the power source using a modulation device to generate an encoded signal and decoding the electrical signal.
9.  A wellbore system, comprising: a first well extending through a plurality of formations, the first well having a first work string disposed therein, the plurality of formations including a conductive formation layer, a second well 
extending through the conductive formation layer, the second well having a second work string disposed therein, the second well located at a distance from the first well, the distance selected to allow communication of an electrical 
signal between the first well and the second well through the electrically conductive formation layer based on a resistivity of the electrically 
conductive formation layer;  a downhole device on the first work string operable using the current conducted from the second well to the first well;  and an electrical signal generator for injecting the current into the second work string, wherein the electrical signal passes from the second work string to the first work string via the electrically conductive formation layer to 
operate the device.
1.  A system for communication with a downhole component, comprising: the downhole component configured to be disposed in a first borehole in an earth formation, the first borehole including a first electrically conductive 
component;  a power source electrically connected via a conductor to the first 
electrically conductive component in the first borehole and to a second electrically conductive component disposed in a second borehole, the power source configured to induce a voltage difference between the first electrically 
conductive component and the second electrically conductive component, the 
voltage difference causing electrical signals to propagate along an electric circuit that includes the first electrically conductive component, the second electrically conductive component and a region of an earth formation between the first borehole and the second borehole;  and a processor configured to control the power source and the voltage difference to transmit an electrical signal comprising at least one of data and instructions between the downhole 
component and a communication device via the electric circuit.
6.  The system of claim 1, wherein a portion of the second borehole and the second conductive component are located in the formation within a selected distance of the first conductive component, the selected distance based on a 
resistivity of the formation.
10.  The wellbore system of claim 9, further comprising a conductive element between the first work string and the second work string at a surface location to form an electrical circuit including the first work string, the second work 
string and the conductive formation layer.
1.  A system for communication with a downhole component, comprising: the downhole component configured to be disposed in a first borehole in an earth formation, the first borehole including a first electrically conductive 
component;  a power source electrically connected via a conductor to the first 
electrically conductive component in the first borehole and to a second electrically conductive component disposed in a second borehole, the power source configured to induce a voltage difference between the first electrically 
conductive component and the second electrically conductive component, the 
voltage difference causing electrical signals to propagate along an electric circuit that includes the first electrically conductive component, the second electrically conductive component and a region of an earth formation between the first borehole and the second borehole;  and a processor configured to control the power source and the voltage difference to transmit an electrical signal comprising at least one of data and instructions between the downhole 
component and a communication device via the electric circuit.

16.  The wellbore system of claim 9, wherein the electrical signal is at least one of an electrical current and a coded electrical signal.
16.  The wellbore system of claim 9, wherein the electrical signal is at least one of an electrical current and a coded electrical signal.


1.	Claims 1-4, 8-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10041346B2 hereafter Co-1 in view of Wu. 
This is a provisional nonstatutory double patenting rejection.
Regarding claims 1 and 9, Co-1 does not explicitly disclose the method wherein the distance selected to allow communication of an electrical signal between the first well and the second well through the electrically conductive formation layer based on a leakage current at a depth of the electrically conductive formation layer.
	Wu discloses the method wherein the distance selected to allow communication of an electrical signal between the first well and the second well through the electrically conductive formation layer based on a leakage current at a depth of the electrically conductive formation layer (fig 5B, par[0042], par[0030]: The bottom-hole assembly further includes a ranging tool 124 to receive signals from current injected by a power supply 148 into nearby conductors such as pipes, casing strings, and conductive formations and to collect measurements of the resulting field to determine distance and direction. fig 7:712; par[0048], [0049]).
One of ordinary skill in the art would be aware of both the Co-1 and the Wu references since both pertain to the field of downhole multi-well systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of drilling a wellbore system of Co-1 to implement the leakage current feature as disclosed by Wu to gain the functionality of providing a ranging techniques to determine distance and direction between nearby 
conductors among multiple wells based on a resistivity of the electrically conductive formation layer.

Regarding claim 3, Co-1 in view of Wu discloses the method further comprising supplying a reverse electrical signal from the first work string to the second work string (fig 3, par[0031]).

Regarding claims 4, Co-1 in view of Wu discloses the method wherein the first well includes a horizontal segment at a horizontal segment depth, and the first work string extends in the first well to a depth equal to or greater than the horizontal segment depth (Wu fig 1:126, par[0030]).

Regarding claim 11, Co-1 in view of Wu discloses the wellbore system wherein the second well includes a horizontal segment at a horizontal segment depth (Wu fig 1:126, par[0030]), and the first work string extends in the first well to a depth equal to or greater than the horizontal segment depth (Wu fig 1:126, par[0030]).

3.	Claims 6 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable of Co-1 in view of Wu, and further in view of Wu et al. (US2016/0258275A1) hereafter Wu 275’.
Regarding claims 6 and 13, Co-1 in view of Wu discloses the method further comprising selecting the distance between the first well and the second well based on the resistivity of the electrically conductive formation layer (Co-1 claim 6).
Co-1 in view of Wu does not disclose the method further comprising selecting the distance between the first well and the second well based on a signal threshold of the device and a strength of the signal at a surface location.
Wu 275’ discloses the method further comprising selecting the distance between the first well and the second well based on a signal threshold of the device (fig 4:433, par[0027], [0029]), and a strength of the signal at a surface location (par[0055], [0059]: The system may further comprise a range determination module to receive electromagnetic field strength measurements associated with the ranging signals, and to determine an approximate range between the first well and the second well. A processor (e.g., computer 140) communicatively coupled to the set of sensors to receive electromagnetic signal strength signals from the sensors, and to a memory (e.g., medium 142), the memory having a set of instructions which, when executed by the processor, cause the processor to implement any of the methods described herein).
One of ordinary skill in the art would be aware of the Co-1, Wu and Wu 275’references since all pertain to the field of downhole multi-well systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of drilling a wellbore system of Co-1 to implement the strength signal feature as disclosed by Wu 275’ to gain the functionality of providing the maximum detection ranges for existing ranging systems by improving down-hole current strength and enhancing the signal/noise ratio, for improved accuracy with respect to ranging measurement technology.

4.	Claims 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable of Co-1 in view of Wu, and further in view of Hay (US2016/0194951A1).
Regarding claims 7 and 15, Co-1 in view of Wu does not explicitly disclose the method wherein the device is one of a trigger sleeve, a frac sleeve and a liner hanger.
Hay discloses the method wherein the device is one of a trigger sleeve, a frac sleeve and a liner hanger (fig 4:400, par[0097]).
One of ordinary skill in the art would be aware of the Co-1, Wu and Hay references since all pertain to the field of downhole multi-well systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wellbore system of Co-1 to implement the liner hanger feature as disclosed by Hay to gain the functionality of providing an increase drainage of a reservoir into the wellbore and an increase production from a well.

5.	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable of Co-1 in view of Wu, and further in view of Zhang et al. (US2014/0239957A1) hereafter Zhang.
Regarding claim 14, Co-1 in view of Wu does not explicitly disclose the wellbore system wherein the first well and second well are uncased wells.
Zhang discloses the wellbore system wherein the first well and second well are uncased wells (fig 6:40, 50; par[0047]: The transmitter 60 is located in one wellbore 40 that is either cased or uncased, and the receiver devices 72 are located in a second uncased wellbore 50 200 meters away from the transmitter).
One of ordinary skill in the art would be aware of the Co-1, Wu and Zhang references since all pertain to the field of downhole multi-well systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wellbore system of Co-1 to implement the strength signal feature as disclosed by Zhang to gain the functionality of providing deep-reading electromagnetic field surveys of uncased well areas typically involve large scale measurements from the surface, from surface-to-borehole, and/or between uncased boreholes, and determine the electrical resistivity of geologic formations surrounding and between uncased boreholes.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685